FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to papers filed 02/02/2021 in which claims 2, 7-8, 10-31, 34-35 and 37-38 were canceled; claims 39-50 were withdrawn; claims 1, 32, 33, 36 and 45-47 were amended; and claims 51-58 were newly added. All the amendments have been thoroughly reviewed and entered.
Newly submitted claims 55-58 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the invention under examination are product claims. The newly added claims 55-58 are method of using claims, which are independent or distinct from the product claims because the product claims have alternative uses. For example, the nanostructure conjugate product can also be used in in vitro drug assays.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 55-58 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 1, 3-6, 9, 32-33, 36 and 51-54 are under examination.

Withdrawn Rejections
	The rejection of claims 1, 3-6, 9, 32, 33 and 36 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement (New Matter), is withdrawn, upon further consideration and Applicant’s amendments to the claims.
	The rejection of claims 1, 3-6, 9, 32, 33 and 36 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn, in view of Applicant’s amendment to claim 1.
The rejection of claims 1, 3, 4, 9, 32, 33 and 36 under 35 U.S.C. 103 as being unpatentable over Liu et al (Anal. Chem., 2007, 79: 2221-2229) in view of Maus et al (ACS NANO, 2010, 4(11): 6617-6628; cited in IDS 06/15/2018) and Maus et al ("Supporting Information" for "Conjugation of peptides to the passivation shell of gold nanoparticles for targeting of cell-surface receptors," ACS Nano, 2010, 4(11), 44 pages; cited in IDS 04/02/2020; hereafter as “Maus Supporting Information”), is withdrawn, in view of Applicant’s amendments to claim 1, which have necessitated the new 103 rejections below.
The rejection of claims 5 and 6 under 35 U.S.C. 103 as being unpatentable over Liu et al (Anal. Chem., 2007, 79: 2221-2229) in view of Maus et al (ACS NANO, 2010, 4(11): 6617-6628; cited in IDS 06/15/2018) and Maus Supporting Information (cited above), as applied to claims 1 and 4 above, and further in view of Akhtari et al (12 May 2011; US 2011/0110868 A1; previously cited), is withdrawn, in view of Applicant’s amendments to claim 1, which have necessitated the new 103 rejection below.

New Rejection
Necessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
	Claims 1, 3-6, 9, 32-33, 36, and 51-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (ACS Nano (2011) vol. 5, No. 8, pages 6434-6448;) in view of Maus (English translation of “Inaugural-Dissertation: Development of stable gold nanoparticles-peptide conjugate for the study of receptor-ligand interactions in the cellular system,” 24 May 2010, pages 1-155; cited by Applicant in IDS filed 06/15/2018; hereafter as “Maus Dissertation”) and Oh et al (Langmuir (2010) vol. 26, No. 10, pages 7604-7613; hereafter as “Oh Supporting Information”).
	Regarding claims 1 and 51, Oh teaches gold nanoparticles (AuNPs) functionalized with peptides and said peptides are linked via PEG-thiols to the particles (Abstract; page 6434, bottom of right column; pages 6435-6437; Fig. 1 and Table 1; page 6438, bottom of right column; page 6439, bottom of right column; page 6445, right column). Oh teaches TEM images of AuNPs showing the physical size of the particles as 16 ± 1.9 nm (page 6436 and Table 1; page 6437, Figure 2), thereby meeting the claimed core nanostructure with a physical size diameter less than 25 nm. Oh teaches the average hydrodynamic diameter of the AuNPs were 28 ± 6.0 nm when measured by DLS (page 6436 and Table 1; page 6437, Figure 2), thereby meeting the claimed nanostructure conjugate has an average hydrodynamic diameter larger than a synaptic cleft opening and not greater than 75 nm. Oh teaches that these AuNPs are suitable for conjugation to myriad of biomolecules (page 6434, bottom of right column; page 6435, 
	However, Oh does not teach the modulator compound of claims 1 and 51.
	Regarding the modulator compound of claims 1 and 51, Maus Dissertation teaches gold nanoparticles functionalized with active peptides such as an NMDA receptor antagonist (Conatokin G peptide toxins), said NMDA receptor antagonist is linked via alkyl-PEG thiols to the particles (Summary; pages 2-3, 17, 20, 22, 27, 32, 34, 35, 51-52, 67, 80-83 and 111-113). Maus Dissertation teaches that the AuNPs are functionalized with selective NMDA receptor antagonist and particle size of said AuNPs are chosen so that these particles do not enter the synaptic cleft and allow exclusive blockage of extrasynaptic NMDA receptors, but leaving synaptic receptors unaffected (Summary; page 111).  Maus Dissertation teaches that when the AuNPs have a diameter greater than the width of the synaptic gap (approximately 23 nm) are sufficient to prevent diffusion into synaptic cleft and when functionalized with NMDA receptor antagonists, only the extrasynaptic NMDA receptors can be blocked without reaching the synaptic NMDA receptors (page 111). Maus Dissertation teaches that the PEG-thiol maintains the modulatory activity of the NMDA receptor antagonist, as it was shown that gold nanoparticle-peptide conjugate interacted with NMDAR receptors (Maus Dissertation: page 109).
	It would have been obvious to one of ordinary skill in the art to modify the nanoparticle conjugate of Oh such that the biomolecule conjugated to the nanoparticle is a NMDA receptor antagonist, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Maus Dissertation provided the 
	It is noted that the limitation of “wherein, when the nanostructure conjugate is contacted with neural tissue, then the modulator compound of the nanostructure conjugate exclusively modulates transmembrane proteins at extrasynaptic locations of the neural cell membranes while not modulating transmembrane proteins at synaptic locations of the neural cell membranes” in claim 1 is a conditional clause/limitation which merely describe how the nanostructure conjugate are used and “when” they are prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. As discussed above, it is noted that Maus teaches when the 
	With respect to the recitation “configured to be applied to neural tissue” in the preamble of claim 51, it is noted that  the principle of law states that such “configured to” language merely represents a statement of intended use of the device/system/composition which does not limit the claim. Particularly, an intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003). Consequently, the prior art composition (nanoconjugates of Oh in view of Maus Dissertation) which recites the same components as instantly claimed is also "configured to" be applied to neural tissue.
	Regarding claim 3, as discussed above, Oh and Maus Dissertation teach gold nanoparticle. 
	Regarding claim 4, as discussed above, Maus Dissertation teaches NMDA receptor antagonist.
	Regarding claims 5 and 6, Maus Dissertation teaches that any NMDA receptor antagonists are suitable for conjugation to the nanoparticle and also suggested NMDA 
	Regarding claim 9, as discussed above, Oh and Maus Dissertation teach PEG linker.
	Regarding claim 32, Oh teaches the core nanoparticle can be synthesized to have physical diameter measured by TEM from as small as 2.4 nm to as large as 89 nm including diameters such as 5.5, 8.2 and 16 nm (page 6436 and Table 1; page 6437, Figure 2), which fall or overlap the claimed physical diameter of 12 nm to 13 nm. Thus, it is noted that the Courts have stated that [w]here the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). Absent some demonstration of unexpected results showing criticality from the claimed parameter, the optimization of the physical diameter of the core nanostructure would have been obvious before the effective filing date of Applicant’s invention. See MPEP §2144.05 (I)-(II).
	Regarding claim 33, Oh teaches the average hydrodynamic diameter determined by DLS of the AuNP-peptide conjugate is 28 ± 6 nm (page 6436 and Table 1; page 6437, Figure 2) and such hydrodynamic diameter of the nanoparticle conjugate can be 
	Regarding claim 36, Maus Dissertation teaches the average amount of coupled NMDA receptor antagonist (conantokin-G) per nanoparticle is about 50 or about 80 (pages 78 and 101).
	Regarding claim 52, as discussed above, since the nanostructure conjugate of Oh in view of Maus Dissertation is substantially the same as the nanostructure conjugate of the claimed invention, the NMDA receptor antagonist (conantokin-G) of the nanostructure conjugate being the same modulator compound of the nanostructure conjugate of the claimed invention would be expected to behave in the same manner being “unable to access glutamate receptors in synaptic regions of the neural cell prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. As discussed above, it is noted that Maus Dissertation teaches when the AuNPs have a diameter greater than the width of the synaptic gap (approximately 23 nm), these AuNPs are sufficient to prevent diffusion into synaptic cleft and when functionalized with NMDA receptor antagonists, only the extrasynaptic NMDA receptors can be blocked without reaching the synaptic NMDA receptors (Summary; page 111). The diameter of the nanoconjugate of Oh in view of Maus Dissertation as discussed above is greater than the width of the synaptic gap (cleft), thereby would be capable of blocking the extrasynaptic NMDA receptors without reaching the synaptic NMDA receptors.
	Regarding claim 53, Oh teaches the average hydrodynamic diameter determined by DLS of the AuNP-peptide conjugate is 28 ± 6 nm (page 6436 and Table 1; page 6437, Figure 2) and such hydrodynamic diameter of the nanoparticle conjugate can be produced to a larger size by varying the molar ratio of Au-to-PEG ligand precursors and 
	Regarding claim 54, Oh and Maus Dissertation teaches PEG as the linker molecule (Oh: Abstract; page 6436; Maus Dissertation: Summary; pages 4, 20 and 111). Oh teaches the core nanoparticle can be synthesized to have physical diameter measured by TEM from as small as 2.4 nm to as large as 89 nm including diameters such as 5.5, 8.2 and 16 nm (page 6436 and Table 1; page 6437, Figure 2), which fall or overlap the claimed physical diameter of 12 nm to 13 nm. Thus, it is noted that the Courts have stated that [w]here the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant's invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 02/02/2021 have been fully considered but they are not persuasive. 
Below is the Examiner’s response to Applicant’s arguments as they pertain to the pending 103 rejection.
Applicant’s arguments on pages 12-18 of the Remarks filed 02/02/2021 relied mainly on the expert opinion from Stefan Frazen in the Affidavit filed under 37 C.F.R. §1.132 submitted on same day, arguing that Maus does not teach the size of the core nanostructure, the size of the nanostructure conjugate, and the modulator compound is linked to the core nanostructure by a flexible linker such that the modulator compound maintains it modulatory activity. It was further submitted in the Affidavit that the Maus Dissertation attempted to block NMDA receptor activity using the nanoconjugate but failed and thus, alleged that the peptides were not functionally active and did not maintain their modulatory activity, and that the overall nanconjugate of Maus Dissertation is not functional (paragraph 15 on pages 5-6 of Affidavit). 


Applicant alleged that Maus does not teach the physical size of the core nanostructure or the hydrodynamic size of the nanostructure conjugate. However, the physical size of the core nanostructure and the hydrodynamic size of the nanostructure conjugate have been taught by Oh, which as discussed above in the pending 103 rejection, teaches TEM images of AuNPs showed the average size of the particles as 16 ± 1.9 nm (page 6436 and Table 1; page 6437, Figure 2), thereby meeting the claimed core nanostructure with a physical size diameter less than 25 nm. Oh teaches the average hydrodynamic diameter of the AuNPs were 28 ± 6.0 nm when measured by DLS (page 6436 and Table 1; page 6437, Figure 2), thereby meeting the claimed nanostructure conjugate has an average hydrodynamic diameter larger than a synaptic cleft opening and not greater than 75 nm.
Applicant alleged that Maus does not teach the modulator compound is linked to the core nanostructure by a flexible linker such that the modulator compound maintains it modulatory activity. However, as discussed above in the pending 103 rejection, Maus Dissertation teaches that gold nanoparticles functionalized with active peptides such as an NMDA receptor antagonist (Conatokin G peptide toxins), said NMDA receptor antagonist is linked via alkyl-PEG thiols to the particles (Summary; pages 2-3, 17, 20, 22, 27, 32, 34, 35, 51-52, 67, 80-83 and 111-113), and that PEG-thiol maintains the modulatory activity of the NMDA receptor antagonist, as it was shown that gold 
The affidavit from Stefan Frazen alleged the Maus Dissertation attempted to block NMDA receptor activity using the nanoconjugate but failed and thus, alleged that the peptides were not functionally active and did not maintain their modulatory activity, and that the overall nanconjugate of Maus Dissertation is not functional. However, Maus Dissertation teaches that the PEG-thiol maintains the modulatory activity of the NMDA receptor antagonist, as it was shown that gold nanoparticle-peptide conjugate interacted with NMDAR receptors (Maus Dissertation: page 109). It is noted that the technology of discriminating the extrasynaptic and synaptic locations with nanoparticle conjugate of a chosen size is known in the art per Maus Dissertation. Applicant is further noted that Oh in view of Maus Dissertation teaches and rendered obvious all the structural components (nanostructure conjugate comprising core nanostructure with a physical diameter of less than 25 nm linked to a modulator compound by a flexible linker, wherein the nanostructure conjugate has an average hydrodynamic diameter larger than a synaptic cleft opening and not greater than 75 nm) of the claimed nanostructure conjugate (See 103 rejection, pages 5-9 of this office action). Thus, claimed recitations such as “the modulator compound of the nanostructure conjugate exclusively modulates transmembrane proteins at extrasynaptic locations of the neural cell membranes while not modulating transmembrane proteins at synaptic locations of the neural cell membranes,” among others, are merely recitations of intended use. Structure dictates In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
As a result, for at least the reasons discussed above, claims 1, 3-6, 9, 32-33, 36 and 51-54 remain rejected as obvious and unpatentable over the combined teachings of Oh and Maus Dissertation in the pending 103 rejection as set forth in this office action.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOAN T PHAN/Primary Examiner, Art Unit 1613